                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


LAWRENCE P. MANN and
LINDA S. MANN,

        Plaintiffs,

        v.                                                   Civil Action No. TDC-17-0200

UNITED STATES OF AMERICA,

        Defendant.




                                 MEMORANDUM OPINION

       Plaintiffs Lawrence P. Mann and Linda S. Mann ("the Manns") have filed this tax refund

suit against the United States of America to challenge the disallowance by the Internal Revenue

Service ("IRS") on their 2011 joint tax return ofthree claimed charitable deductions: (1) $675,000

for the donation of a house; (2) $24,206 for the donation of personal property in that house, and

(3) $10,000 in cash to Second Chance, Inc. ("Second            Chance"),   a non-profit   property

deconstruction organization.   They also challenge the disallowance on their 2012 joint tax return

of a claimed charitable deduction of $1,500 to Second Chance. The IRS has moved for summary

judgment on all claimed deductions. The Manns oppose the IRS's Motion and have filed a Cross

Motion for Summary Judgment seeking summary judgment in their favor on the issue of the cash

donations and partial summary judgment on the issue of the house donation. Having reviewed the

briefs and submitted materials, the Court finds no hearing necessary. See D. Md. Local R. 105.6.

For the reasons set forth below, the IRS's Motion is GRANTED IN PART and DENIED IN PART,

and the Manns' Motion is GRANTED IN PART and DENIED IN PART.
                                        BACKGROUND

       In April 2011, the Manns purchased real property located at 5300 Moorland Lane in

Bethesda, Maryland ("the Property"). At the time the Manns purchased the Property, it included

a remodeled colonial-style house ("the House") in good condition.       However, the Manns later

discovered that the House had a wet basement, and given that they also did not consider the layout

to be suitable to their needs, the Manns decided to have the House demolished and to build a new

home on the Property. At no point before the demolition did the Manns reside in the House.

       The Manns hired Potomac Valley Builders to demolish the House and to build a new

residence on the Property.    Prior to the demolition, the Manns contacted Second Chance about

donating the House. Second Chance is a charitable organization under section 501 (c)(3) of the

Internal Revenue Code ("S 501 (c)(3)") that engages in property "deconstruction," the salvaging of

building materials, fixtures, and furniture from properties.   Joint Statement of Undisputed Facts

("JSUF") ~ 16, ECF No. 33.        Second Chance's deconstruction employees are disadvantaged

individuals in need of workforce training. Second Chance provides these employees with general

life-skills training and also, through its deconstruction      projects, with specific work skills.

Employees are paid an hourly wage.      Second Chance sells some salvaged items at its retail store

and endeavors to recycle the rest. Although Second Chance performs deconstruction, it does not

perform demolition and advises potential donors to that effect. Second Chance's deconstruction

efforts at times result in destruction of parts of the subject property, either because disassembly

requires some destruction or because destruction is useful in training employees in proper

deconstruction methodology.

        To defray the costs of the deconstruction program and workforce training, Second Chance

asks individuals who are donating property for deconstruction to supplement their donation with



                                                  2
cash, in an arrangement called a "funded deconstruction."     JSUF ~ 26.     Second Chance rarely

undertakes deconstruction projects absent a supplementary cash donation. Unfunded projects are

referred to as "mission projects" and are undertaken only if they involve property or material of

historical significance. JSUF ~ 28.

       On December 1, 2011, Linda Mann signed an agreement with Second Chance to donate

the House for deconstruction.   That agreement stated that Linda Mann was "legal title holder" of

"Premises" defined as "a certain lot or parcel of ground, currently improved by a residential

dwelling unit known as 5300 Moorland Lane, Bethesda, Maryland" and that she wished to

"contribute to Second Chance the existing single-family residential dwelling upon such Premises."

Joint Record ("J.R.") 494, ECF Nos. 40-1 to 40-37. Specifically, Linda Mann conveyed to Second

Chance all of her rights, title, and interest in "the improvements, building and fixtures located on

the Premises." Id. The conveyance expressly excluded a shed located on the Property. That same

day, Linda Mann signed a second agreement with Second Chance conveying various furniture and

other personal property ("the Personal Property") in and around the House.

       As to the tax implications of Second Chance's deconstruction services, in a December 20,'

2011 email to Lawrence Mann, a deconstruction sales manager for Second Chance explained that

generally, donors could claim a tax deduction for all material that "crosses the threshold of [the

Second Chance] warehouse."      J.R. 508. The manager stated that Second Chance would create a

manifest list of everything it removed from a site, and that the fair market value of those items

could then be deducted, with the value to be determined by a qualified appraiser.     The manager

stated that Second Chance expected deconstruction of the House to yield items with a fair market

value of at least $150,000 at a "conservative minimum," which would translate to a tax savings of

approximately $45,000. Id. The Manns were also expected to make a $20,000 cash donation to



                                                 3
Second Chance, to offset the over $20,000 Second Chance expected                 to spend on the

deconstruction, leaving the Manns with approximately $25,000 to $30,000 in tax savings. That

donation level was based on Second Chance's estimate of the Manns' "lowest expected outcome,"

with the hope that the Manns would make additional contributions "based on an improved outcome

as we discussed." 1.R.509. Second Chance provided a worksheet outlining the estimated financial

benefits to the Manns from the deconstruction in which it deemed the cash donations to be fully

deductible charitable contributions.

        The Manns negotiated with Second Chance to spread the cash donation over two years,

with $10,000 to be paid in 2011 and $10,000 to be paid in 2012. The Manns sent Second Chance

a check for $10,000 dated December 31, 2011. In December 2012, the Manns sent Second Chance

a second check in the amount of$1,500.    In response to both contributions, Second Chance sent a

letter acknowledging the donation, verifying that the Manns "did not receive anything of value in

exchange" for the donation, and stating that "the entire value of your donation is tax-deductible."

1.R. 516,519.

       As part of their planned donations, the Manns commissioned three appraisals, two of the

value of the House, both with an effective date of October 12, 2011, and one of the value of the

Personal Property, with an effective date of October 19, 2011.          Using a sales comparison

methodology, which relies on comparable horne sales in the same neighborhood, the first House

appraisal ("House Appraisal A") valued the entirety of the Property at $1,875,000, the Property

without the House at $1,200,000, and thus the House specifically at $675,000.        The $675,000

valuation figure was premised on consideration of the House at its highest and best use, which the

appraiser determined was keeping the House intact but moving it to another site for use as a

residence. The appraiser concluded that moving the entire House to another site would "produce



                                                 4
the highest return to the non-profit organization," and was thus superior to deconstruction, which

would "destroy[] part of the structure during the process." J.R 379.

       Because House Appraisal A was based on the value of the House as moved intact to another

site for residential purposes, the Manns obtained a second appraisal ("House Appraisal B") to

establish the donation value of the House if it were deconstructed, and thus not put to its highest

and best use.   House Appraisal B was premised on what the appraiser characterized as the

"extraordinary assumption" that the Manns had "conveyed full ownership rights of the structure

to Second Chance Inc. with the understanding the entire structure is to be used by Second Chance

Inc. for training purposes" and that any salvaged building materials would later be sold by Second

Chance. J.R.419.    House Appraisal B valued the House at $313,353. This figure was derived by

calculating the cost to construct the House with new building materials using the "R.S. Means

Building Material Cost Estimating Software," subtracting out labor and administrative costs, and

then accounting for depreciation, an approach used because of "the lack of a well( -]established

second hand market for all building materials" used in the construction of the House. J .R. 419.

       The Personal Property appraisal included an itemized list of 40 pieces of furniture or home

decoration, individually valued and photographed.      The total appraised value of those items was

$24,206. This figure was calculated using the "RS. Means method," which requires taking the

cost of the items if new, subtracting labor and other costs, and depreciating the resulting "materials

costs" by 42 percent to reflect that the items had an expected lifespan of 60 years and were

approximately 25 years old. J.R 307. Here, the appraiser calculated the new cost value of the 40

items at $372,000. Appended to the appraisal are several website listings for new versions of items

comparable to those that were donated.       For example, the appraisal includes the printout of a

webpage offering new Adirondack style chairs for sale for $149.99 and $129.99; similar chairs at



                                                  5
the House are valued in the appraisal at $100.00. A gas fireplace at the House, listed new at $2,778,

is valued at $2,500.

       Deconstruction is generally divided into two phases: a first phase of interior deconstruction

followed by a second phase of exterior deconstruction. On December 19, 2011, the Manns left the

keys to the House for Second Chance. On December 22, 2011, Second Chance began the first

phase of deconstruction, which was completed around January 17,2012.          The second phase was

begun on June 19,2012 and continued until July 6,2012.      In a July 6, 2012 email, Second Chance

informed the Manns that they had not been able to extract as much salvage material from the House

as they had hoped.     Second Chance did not keep a manifest or other record of exactly what

materials were salvaged from the House, but Lawrence Mann took about 50 photographs of the

deconstruction process.     Second Chance incurred approximately        $13,144.35 in expenses in

deconstructing the House. The deconstruction did not reduce the cost to the Manns of the later

demolition of the House.

        On their 2011 tax return, the Manns claimed charitable donations in the amount of

$675,000 for the value of the House, $24,206 for the value of the Personal Property, and $10,000

for the cash donation to Second Chance. On their 2012 tax return, the Manns claimed a charitable

deduction of $1,500 for the cash donation to Second Chance. In June 2014, the IRS disallowed

all of these claimed donations.   Accordingly, for 2011, the Manns were assessed an outstanding

tax liability of$195,837 plus interest. For 2012 they were assessed an outstanding tax liability of

$4,065 plus interest. The Manns' appeal ofthese determinations was denied in February 2015. In

May 2015, the disallowance of the deductions was finalized, and the Manns were assessed tax

liability of $191,638 for 2011 and $2,464 for 2012, together with statutory interest.       After the

Manns paid the outstanding tax debts so as to allow them to contest the disallowed deductions in



                                                  6
federal district court, on November 9,2015 they filed claims for a refund for both tax years, seeking

$209,914 for 2011 and $2,619 for 2012. In an effort to avoid litigating the 2011 deductions, the

Manns filed an amended 2011 tax return in August 2016. In that amended return, they adjusted

the claimed deduction for the donation of the House from $675,000 to $313,353, the value of the

deconstructed House as determined in House Appraisal B, and accordingly sought a refund of

$92,837. On January 23,2017, the Manns filed suit in this Court seeking a determination that their

original claimed deductions were valid and a full refund of the additional taxes paid in 2011 and

2012 as a result of the disallowance of the deductions.

                                          DISCUSSION

       The IRS seeks summary judgment on all three categories of donations to Second Chance

claimed by the Manns on their 2011 and 2012 taxes: the donation of the House, the donation of

the Personal Property, and the cash donations. The IRS asserts that all of these deductions were

properly rejected.   The Manns, in tum, oppose the IRS's Motion in its entirety, seek summary

judgment in their favor on the issue of the cash donations, and seek partial summary judgment on

the issue of the donation of the House, on which they seek a determination that, as a matter oflaw,

they donated an undivided property interest to Second Chance.

I.      Legal Standards

        Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact and that it is

entitled to judgment as a matter oflaw.   Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). In assessing the Motion, the Court views the facts in the light most favorable to

the nonmoving party, with all justifiable inferences drawn in its favor. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts supported in the record, not



                                                  7
simply assertions in the pleadings. Bouchat v. Bait. Ravens Football Club, Inc., 346 F.3d 514,522

(4th Cir. 2003). The nonmoving party has the burden to show a genuine dispute on a material fact.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).              A fact is

"material" if it "might affect the outcome of the suit under the governing law." Anderson, 477

U.S. at 248.   A dispute of material fact is only "genuine" if sufficient evidence favoring the

nonmoving party exists for the trier of fact to return a verdict for that party. Id. at 248--49. "When

faced with cross-motions for summary judgment, the court must review each motion separately on

its own merits 'to determine whether either of the parties deserves judgment as a matter of law.'"

Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (quoting Philip Morris, Inc. v.

Harshbarger, 122 F.3d 58, 62 nA (1st Cir. 1997)).

        United States district courts and the United States Court of Federal Claims have original

jurisdiction over tax refund suits. See 28 U.S.C. ~ 1346(a)(1) (2012); Dang v. Comm'r, 259 F.3d

204,208 (4th Cir. 2001). In such cases, the court undertakes a de novo review of the tax decision,

because "a tax refund suit is not an appellate review of the administrative decision that was made

by the IRS." Wells Fargo & Co. and Subsidiaries v. United States, 91 Fed. Cl. 35, 75 (2010); see

also Lewis v. Reynolds, 284 U.S. 281, 283 (1932) (adopting the lower court's statement that a tax

refund suit "involves a redetermination of the entire tax liability").   However, in a tax refund suit,

"it is incumbent upon the claimant to show that the United States has money which belongs to

him." Lewis, 284 U.S. at 283. Thus, the IRS's tax assessment is presumptively correct, and the

taxpayer bears the burden of establishing by a preponderance of the evidence that the assessment

was wrong.     Faulconer v. Comm'r, 748 F.2d 890, 893 (4th Cir. 1984). As relevant here, the

Internal Revenue Code ("the Code") allows taxpayers to deduct any charitable contribution paid




                                                    8
within a tax year to a tax-exempt organization if that donation can be substantiated in accordance

with IRS regulations. 26 U.S.C.   S 170(a)(l),    (c)(2) (2012)   ("S   170").

II.    The House

       On the issue of whether the deduction for the value of the House was valid, the parties do

not dispute the relevant facts.   On December 1, 2011, Linda Mann signed an agreement with

Second Chance conveying all of her rights, title, and interest in "the improvements, building and

fixtures located on the Premises" located at 5300 Moorland Lane, Bethesda, Maryland, excluding

a shed located on the Property. l.R.494.    There is no evidence that this agreement was recorded

in the Montgomery County land records.           Second Chance estimated that deconstruction of the

House would yield items with a fair market value of at least $150,000, but kept no manifest of the

salvaged items. Second Chance did, however, inform the Manns that ultimately it had not been

able to salvage as much of the House as it had hoped. On their 2011 tax return, the Manns deducted

the $675,000 appraised fair market value of the House as a residence to be used intact at another

site, as calculated in House Appraisal A. When that deduction was rejected, they re-filed their

2011 tax return with a $313,353 deduction, the appraised deconstructed value of the House as

calculated in House Appraisal B. The IRS also rejected that deduction.

       The IRS now maintains that the Manns are not entitled under               S   170 to either the original

$675,000 fair market value deduction or the amended $313,353 deconstructed value deduction.

The IRS asserts that in donating the value of the House, the Manns donated only a part of their

interest in the Property, and that such partial-interest donations are impermissible under           S   170. In

opposition, the Manns assert that they had a discrete interest in the House that could be and was

properly and separately donated pursuant to      S   170.




                                                      9
       "The Code generally restricts a taxpayer's ability to claim a charitable deduction for the

donation of an interest in property which consists of less than the taxpayer's entire interest in such

property," except in certain circumstances not present here. Belk v. Comm'r of Internal Revenue,

774 F.3d 221,224 (4th Cir. 20 I 4)(citing 26 U.S.c. S 170(f)(3)(A)). See 26 C.F.R. S 1.170A7(a)(l)

(providing that "[i]n case of a charitable contribution ... of any interest in property which consists

ofless than the donor's entire interest in such property, no deduction is allowed under section 170"

except in certain limited circumstances).   Whether a claimed donation of a property interest is of

an entire interest, and thus properly deductible, or of a partial interest, and thus not properly

deductible, is "ultimately a question of federal law," but "[t]he answer to this federal question ...

largely depends upon state law" property rights. United States v. Craft, 535 U.S. 273, 278 (2002).

        In Maryland, real property for tax purposes can consist of "land or improvements to land."

Md. Code Ann. Tax-Property         SI-101(gg)(l)   (West 2002).      Improvements    to land include

"buildings and structures of every kind." Supervisor of Assessments of Bait. Cty. v. Greater Bait.

Med. Ctr., 32 A,3d 174, 180 (Md. Ct. Spec. App. 2011) ("GBMC').         Ownership of improvements

to land "follows title to the land," so "the owner of real property according to the land records also

owns the improvements built thereon." Id. Thus, "for someone other than the record landowner

to own the improvements on the land, there must be a recorded deed or other instrument of record

showing transfer of the title to the improvements to another owner."        Id.   In short, the rule in

Maryland is that "record ownership, not contractual ownership, demonstrates ownership of the

improvements for real property tax purposes." Id. at 180 n.6.

        In Maryland, then, it is possible to sever the property interest in improvements to real

property from the land itself, such that it would have been possible for a donation of the House to

be a conveyance of an entire property interest rather than a partial interest in the overall Property.



                                                   10
However, Maryland law is equally clear that the severance of the House from the Property and the

transfer of the entire interest in the separated House would be valid for tax purposes only if that

transaction is separately recorded in the land records.      In Townsend Baltimore Garage, LLC v.

Supervisor   of Assessments     of Baltimore     City, 79 A.3d 960 (Md. Ct. Spec. App. 2009)

("Townsend'),     the court held that although a contract between the state, as owner of certain real

property, and a for-profit corporation provided that the corporation owned a parking garage on that

real property, because no such agreement had been recorded in the land records, the state remained

the record owner of the improvements on the real property for tax assessment purposes. Id. at 966-

67.

       Here, the Manns sought to convey a separate interest in the House to Second Chance

through a private contract, but they never recorded that transaction in the land records. As a result,

for tax purposes under Maryland law, the Manns have not properly severed the House from the

Property and transferred ownership of it to Second Chance. See id.; GBMC, 32 A.3d at 180. As

a result, the Manns' donation was comparable to granting a license to Second Chance to access

and use the House for salvage and training purposes.        Cf Patel v. Comm'r of Internal Revenue,

138 T.C. 395, 411 (2012) (holding that, under Virginia law, a donation of a house but not the

underlying land to a fire department to be burned as a training exercise was "a mere license to use

the property").     Having failed to make a valid transfer of an entire interest in real property, no

deduction is permitted.    26 U.S.C.   S   170(f)(3)(A); see also Patel, 138 T.e. at 406 (holding that

"[w]here a taxpayer contributes to a charity an interest in a building that is part of the land under
                                                                               \




State law but retains all title to and interest in the remaining land, the taxpayer has donated less

than his entire interest in the land" and "will not be allowed a charitable contribution deduction").

Although the Manns note that Patel post-dates the Manns' donation of the House, such that "it



                                                    11
cannot be said that the Manns acted without reasonable cause and in good faith in claiming the

deduction,"    Mann Cross-Mot Summ. J. at 11, ECF No. 37-1, the issue of good faith is relevant

only to the question of whether penalties should be imposed, which is not at issue here. See Patel,

138 T.C. at 416-17.     The Manns have identified no case law supporting the existence of an

exception that would allow invalid charitable donations to proceed if made in good faith. See

Faulconer, 748 F.2d at 893 (stating that the taxpayer has the burden to prove the IRS's assessment

wrong).

          The Manns assert that the Maryland case law on which this conclusion rests is inapt

because it involves a tax assessment, rather than a tax deduction. However, the Manns point to no

case or statute establishing any salient distinction between tax assessments and tax deductions in

this context. Sf. George Antiochian Orthodox Christian Church v. Aggarwal, 603 A.2d 484 (Md.

1992), cited by the Manns, addresses the unrelated question of what notice is required in a

foreclosure action and merely states in a footnote the general principle-consistent    with GBMC

and Townsend-that     real property and improvements to real property are to be separately assessed

for tax purposes. Id. at 488 n.8.

          Likewise, the cases cited by the Manns in support of the undisputed point that, under

Maryland law, improvements to land can be severed from real property do not alter the Court's

conclusion.    None address the question of the specific requirements under Maryland law for

properly severing ownership interests in real property from ownership interests in improvements

to land for tax purposes. See Walker v. Schnidel, 58 Md. 360, 360 (1882) (finding that fixtures

such as tanks and distillery tubs that ordinarily are deemed part of the real property can be deemed

personal property by agreement ofthe parties); Baldwin v. Francis, 84 A. 346 (1912) (finding that

an agreement to allow a former owner to remove a bowling alley from the premises was valid);



                                                 12
Bohle v. Thompson, 554 A,3d 818, 823 (Md. Ct. Spec. App. 1989) (stating that an owner of a

fixture and the owner of real property can agree that the fixture remains personal property).     On

that critical question, the Manns rely on Westpark v. Seaton Land Co., 171 A,2d 736 (1961), for

the proposition that "[c]ontracts for the conveyance of real estate, or any interest therein, are not

required to be recorded." Id at 742, 744. However, Westpark addressed the applicable rules for

determining which of two competing purchasers is the bona fide owner when a property is sold to

one party before another party's right of refusal has lapsed. Id at 742. It therefore involved a

simple transfer of real property without the severance of the ownership interest in improvements

from the ownership interest in the land and thus did not address the requirements to establish

ownership for tax purposes. See id The Court therefore relies on the far more factually and legally

analogous decisions in GBMC and Townsend.

        The Court thus determines that, as a matter of law, the Manns' donation of the House to

Second Chance was not a proper conveyance of an undivided interest in property. Accordingly,

the House donation was not a qualifying charitable contribution under           S   170 and was not

deductible.   The Court will therefore grant the IRS's Motion for Summary Judgment as to the

House deductions and will deny the Manns' Motion seeking partial summary judgment on whether

they donated an undivided interest to Second Chance.

        Even if the Court were to find that the Manns had properly severed their interest in the real

property from their interest in the House and had properly donated the latter to Second Chance,

the Manns would still not be entitled to their original claimed deduction of $675,000 or their

amended claimed deduction of $313,353.            Charitable contributions of property for which a

deduction of more than $5,000 is claimed must be accompanied by a qualified appraisal of the

donated property.   26 U.S.C.   S   170(f)(11).   House Appraisal A, which sought to substantiate a



                                                    13
$675,000 deduction, was invalid because it calculated the value of the House at its highest and

best use-intact   and relocated to another site for use as a residence-which   did not apply to its use

by Second Chance. In Rolfs v. Commissioner, 668 F.3d 888 (7th Cir. 2012), taxpayers sought to

deduct the value of a house on lakefront property that they donated to the fire department to be

burned down in a training exercise and used the same valuation method applied in House Appraisal

A, specifically, taking the difference between the fair market value of the entire property and the

fair market value of the real property sold without the house. Id. at 890, 893. The court ruled that

the deduction was properly disallowed because the valuation methodology did not account for the

condition placed on the donation that the house be burned down. Id. at 893-94. Likewise, because

the Manns donated the House for the "express purpose" of having Second Chance engage in

deconstruction    and workforce training, J.R. 494, the valuation methodology used in House

Appraisal A was invalid because it did not take into consideration the condition on the conveyance

that necessarily reduced the value of the donation. See id. at 894-95.

        As for House Appraisal B in the amount of $313,353, that appraisal specifically states that

it seeks to "determine the fair market value of the donated structure's used building components

when sold on the 2nd hand market" by taking the value of new versions of the building materials

comprising the House and depreciating those materials based on the age of the House. J.R. 418.

The problem with this methodology is again that it is not consistent with the condition on the

conveyance that the House would be used for Second Chance's program under which, as the

appraisal itself recognizes, Second Chance does not merely dismantle all the building materials

and sell them at market value, but it also "has the stated goal of training individuals for

reintroduction into the local community." J.R. 419. It is undisputed that some parts of a structure

"are necessarily destroyed as part of the deconstruction process" and that some of Second Chance's



                                                   14
training includes deliberately destroying parts of a structure "for the purpose oftraining,"    such as

destroying a window to show what happens 'if you wedge this too hard.'" JSUF ~ 23-24. Because

of these considerations, the appraiser concluded that the donation of the House to Second Chance

was "similar to donating a structure to the local fire department for use in a fire training exercise."

J.R. 419.   In Rolfs, however, such a donation was not valued as the depreciated value of the

building materials, but instead was deemed to be of negligible value, because in that case none of

the building materials would be salvaged. See Rolfs, 668 F.3d at 895. Here, the value of the House

was undoubtedly higher than in a fire training scenario because many of the materials would be

salvaged, but the conditions of Second Chance's training program necessarily prevented all such

materials from being salvaged, such that valuation based on the resale value of all building

materials overstated the value of the House.

        Rather, as Second Chance's communications          to the Manns reveal, the proper way to

calculate a tax deduction from this donation is based on the resale value of the specific building

materials and contents that "we actually take away from the site" and that "cross[] the threshold"

of Second Chance's warehouse.       J.R. 508. In fact, after projecting that it would salvage at least

$150,000 in material from the House, Second Chance acknowledged that the salvage operation

was less successful than hoped, thus illustrating that a valuation of over $300,000 based on the

extraction and resale of all building materials does not properly value the donation in light of the

conditions placed on the conveyance. Because neither House Appraisal A nor House Appraisal B

was a qualified appraisal that properly substantiated the Manns' claimed deductions, and the

Manns have not otherwise met their burden to justify those deductions, the Court will grant

summary judgment to the IRS on the issue of the donation of the House.




                                                   15
III.    Personal Property

        The IRS also contends that the Manns were not entitled to a $24,206 deduction in 2011 for

their donation to Second Chance of the Personal Property located inside the House because the

appraisal supporting the donation is deficient in several respects. Although the IRS has expressly

briefed and sought summary judgment on the issue of the validity of the Personal Property

deductions, the Manns have raised no discernible opposition on that score.            The Court thus

concludes that the Manns have effectively abandoned their claim for the $24,206 Personal Property

deduction. See Satcher v. Univ. of Ark. at Pine BluffBd. of Trustees, 558 F.3d 731, 735 (8th Cir.

2009) (holding that the "failure to oppose a basis for summary judgment constitutes waiver ofthat

argument"); Mentch v. Eastern Sav. Bank, FSB, 949 F. Supp. 1236, 1247 (D. Md. 1997) (finding

that the plaintiff had abandoned a claim "by failing to address that claim in her opposition to [the

defendant's] motion for summary judgment, or to offer clarification in response to [defendant's]

reply brief').

        Even if the Court did not consider this claim abandoned, it finds the IRS's uncontested

arguments persuasive.     A qualified appraisal must include the method of valuation used by the

appraiser as well as the specific basis for the valuation, "such as specific comparable sales

transactions."   26 C.F.R. ~ 1.170A-13(c)(3)(ii)(J),    (K). Here, the appraisal fails in several ways.

First, it does not provide the specific basis and documentation for valuing all of the 40 items of

household furniture at $372,000 and instead includes fair-market comparators for only a few items.

Second, even if the appraisal could substantiate that sum, its ultimate conclusion as to the donation

value of the Personal Property would still be flawed because the appraisal does not adhere to its

own avowed methodology,          which requires both the deduction of certain costs and then

depreciation by 42 percent. Instead, items are depreciated haphazardly.        The Adirondack chairs



                                                   16
are listed at $149.99 and $129.99 new then valued at $100, a depreciation of between 22 and 33

percent. The gas fireplace, listed as $2,778 new and valued at $2,500, was depreciated by only

10 percent.   Because the appraisal is internally inconsistent, valuing items by a method other than

the one claimed, the Court finds that it fails to include the explanation of the basis for the valuation

required by 26 C.F.R. 1.170A-13(c)(3)(ii)(K)       and thus is not a qualified appraisal within the

meaning of the applicable regulations. The IRS will thus be granted summary judgment as to the

Personal Property donation.

IV.     Cash Donations

        The IRS asserts that the Manns' deductions of their cash payments to Second Chance were

properly denied because the payments were a quid pro quo for Second Chance's deconstruction

services and thus not proper charitable donations.        The Manns contest this assertion, seeking

summary judgment       on this issue in their favor because, they argue,             Second Chance's

deconstruction services did not reduce the cost to the Manns of the House demolition and the

Manns received no discernible benefit from their $11,500 in payments.

        To qualify as a charitable contribution under     S   170, a donation must be an "unrequired

payment[] to [aJ qualified recipient," as distinguished from a payment made "in return for goods

and services."   Hernandez v. Comm'r Internal Revenue, 490 U.S. 680, 690 (1989).              That is, a

charitable contribution under   S   170 is a donation made without "the expectation of any quid pro

quo." Id. (citing S. Rep. No. 1622, 83d Cong., 2d Sess., 196 (1954)).           Determining whether a

particular payment was made with the expectation of any quid pro quo involves looking at the

external features of the transaction, not the subjective motivations ofthe taxpayer. Id. at 690-91.

A transaction is structured as a quid pro quo if"it is understood that the taxpayer's money will not

pass to the charitable organization unless the taxpayer receives a specific benefit in return, and



                                                   17
where the taxpayer cannot receive the benefit unless he pays the required price." Miller v. IR.S,

829 F.2d 500, 503 (4th Cir. 1987) (citation omitted).

        Here, Second Chance is a non-profit corporation to which charitable donations can be made

under   S   170, but except in instances where salvaging contents of a property has historical

importance, Second Chance requires donors of structures and their contents to make a cash

donation to defray the cost of deconstruction, an arrangement called a "funded deconstruction."

JSUF ~ 26. In outlining the tax benefit of its services, Second Chance specifically stated to the

Manns that their tax savings would come primarily from deducting the value of materials salvaged

from the House.       By way of example, Second Chance estimated that it would collect a

"conservative minimum" of$150,000 in salvaged material, which would translate to a tax savings

of approximately $45,000. J.R. 508. The required cash donation, in this case $20,000, would then

reduce the Manns' overall savings. The Manns agreed to make the $20,000 cash donation over

two years. Ultimately, the Manns donated only $11,500 to Second Chance: $10,000 in December

2011, after the deconstruction had begun, and $1,500 in December 2012. Second Chance deemed

such cash donations tax deductible and provided the Manns with documentation that it received

no value in exchange for such cash donations.     The Manns claimed both donations on their tax

returns for the respective years. As it turned out, the cost to Second Chance of its deconstruction

ofthe House was $13,144.35, it does not appear to have collected $150,000 in materials, and the

deconstruction did not reduce the cost to the Manns of demolishing the House.

        The IRS asserts that the Manns' cash donations to Second Chance collectively were a quid

pro quo payment for deconstruction services that do not qualify as charitable donations under         S
170. It is undisputed that the Manns were effectively required to make a cash donation in order




                                                 18
for Second Chance to accept the donation of the House and its contents. However, the Manns are

correct that they received no "specific benefit in return." See Miller, 829 Fold at 503.

       Second Chance's arrangement with the Manns and other donors is analogous to the

donation structure in Scheidelman v. Commissioner of Internal Revenue, 682 F.3d 189 (2d Cir.

20 12). In Seheidelman, a homeowner sought to donate a "fayade conservation easement" for her

historic row-house home to the National Architectural Trust that would forever prohibit the owner

of the home from altering the fayade without permission of the Trust. Id. at 192. Because the

easement had monetary value and would reduce the value of the homeowner's              interest in the

property, the donation could qualify as a tax-deductible contribution.     Id.   However, in order to

donate the easement, the homeowner was required by the Trust to make a cash contribution of 10

percent of the value of the easement toward the costs of administration and maintenance of the

easement, such as staff time, travel time, and legal services to enforce it. Id. at 200. Although the

IRS disallowed a tax deduction for the cash donation on the theory that it was a quid pro quo, the

United States Court of Appeals for the Second Circuit held that although the cash contribution was

required, it was a not a quid pro quo because the homeowner received no specific benefit in return

other that the Trust's acceptance of the easement donation.       See id. The court found that "(a]

donee's agreement to accept a gift does not transfer anything of value to the donor, even though

the donor may desire to have his gift accepted, and may expect to derive benefit elsewhere (such

as by deductibility of the gift on her income taxes)." Id. at 200. The court further noted, "It is true

the taxpayer hoped to obtain a charitable deduction for her gifts, but this would not come from the

recipient ofthe gift. It would not be a quid pro quo." Id.

        The Court finds the Second Circuit's analysis persuasive and applicable. Here, the Manns

gave a required cash contribution in order to secure Second Chance's agreement to accept its



                                                  19
donation of the House and its contents. As in Scheidelman, the Manns did so not to secure some

tangible goods or service in return, but to secure the ability to make a donation to a charitable cause

and to obtain a tax deduction, which is not a specific benefit from Second Chance. See id.

        The IRS argues that the specific benefit of the cash donation was the deconstruction

services and notes that such services are available from for-profit businesses. However, where the

Manns had already executed agreements transferring ownership of the components and contents

of the House to Second Chance, the deconstruction services actually benefited Second Chance, not

the Manns, by allowing the charity to administer the Manns' gift by converting the overall donation

into components that could be sold for value, and to fulfill Second Chance's mission of providing

workforce training to disadvantaged individuals. Thus, the cash donation was comparable to the

one made in Seheidelman, where the cash donation allowed the Trust to cover the cost of services

necessary to realize the benefit of the donated easement, including marketable legal services to

enforce the easement.    See id. "When a cash contribution (even mandatory in nature) serves to

fund the administration of another charitable donation, it is likewise an unrequited gift." Id.

        Significantly, the objective contours of the transaction are such that the deconstruction

services did not provide any collateral benefit to the Manns. There is no evidence that the Manns

had any need or reason to conduct a deconstruction of the House before undertaking its demolition

and the building of their new residence, other than to facilitate a charitable donation and resulting

tax deduction. It is undisputed that "[t]he deconstruction of the House did not decrease Plaintiffs'

cost of having the House demolished."      JSUF   'i! 56.   Thus, unlike in Rolfs, where the donor of a

house to the fire department to be burned down during a training exercise benefited by saving the

cost of demolition, the deconstruction did not provide the Manns with the benefit of not having to

engage demolition services. See Rolfs, 668 F.3d at 895-96. If anything, the record shows that the



                                                  20
deconstruction    hindered the progress of the demolition.         To the extent that the Manns

acknowledged that in making the cash donations they wanted to support the workforce training

mission and environmentally beneficial work of Second Chance, such intangible, psychic benefits.

are the hallmarks of a charitable donation, not a transaction for goods or services.      In the end,

where complete demolition is contemplated and will need to be fully paid for regardless of

deconstruction    activities, there is no benefit to the Manns or comparable          donors from a

deconstruction    other than the expected tax deduction, which is not a "specific             benefit"

transforming the donation into a quid pro quo because, as the Second Circuit reasoned, "[i]f the

motivation to receive a tax benefit deprived a gift of its charitable nature under Section 170,

virtually no charitable gift would be deductible." Scheidelman, 682 F.3d at 200.

          Where the only arguable benefit from the cash donation and the deconstruction work was

the expectation of a later tax deduction, this case is distinguishable from other examples of required

cash donations made in exchange for an actual good, service, or other definable benefit provided

by the recipient of the donation. See, e.g., Hernandez, 490 U.S. at 685,691 (holding that fixed,

required donations to the Church of Scientology in order to gain access to "auditing and training

sessions" were a "quintessential"   quid pro quo because, "in return for their money, petitioners

received an identifiable benefit, namely auditing and training sessions" from the Church); Murphy

v. Comm'r of Internal Revenue, 54 T.C. 249, 253 (1970) (holding that mandatory adoption fees

were not charitable contributions under   S 170 where   the taxpayers had received "a significant and

direct benefit" for the payments in the form of services indispensable to their ability to adopt a

child).    Because the record establishes     no benefit to the Manns from Second Chance's

deconstruction services other than the potential for a tax deduction on the donated House and




                                                  21
Personal Property, the Court concludes that cash donations were not a quid pro quo but were

instead properly deductible. Scheidelman, 682 F.3d at 200.

       Based on this finding, the Court need not address whether any portion of the donations

exceeded the cost of deconstruction services to Second Chance.     The Court thus finds that the

Manns were entitled to claim a charitable deduction on their 2011 tax return based on the $10,000

cash donation to Second Chance and a deduction on their 2012 tax return based on the $1,500 cash

donation to Second Chance.

                                        CONCLUSION

       For the foregoing reasons, the IRS's Motion for Summary Judgment is GRANTED IN

PART and DENIED IN PART.        Specifically, the IRS's Motion is GRANTED as to the House and

Personal Property deductions and DENIED as to the cash deductions.       The Manns' Motion for

Partial Summary Judgment is GRANTED IN PART and DENIED IN PART. Specifically, it is

GRANTED as to the cash deductions and is otherwise DENIED. A separate Order shall issue.




Date: January 31, 2019
                                                    THEODORE D. CHUA
                                                    United States District J




                                               22
